         Case 2:20-cv-02639-GGG Document 16 Filed 03/31/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

  EVELYN CLANTON                                                    CIVIL ACTION
  VERSUS                                                            NO. 20-2639
  DARRYL VANNOY, WARDEN                                             SECTION “T”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Evelyn Clanton’s petition for issuance of a writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 be DISMISSED WITHOUT PREJUDICE for failure to

exhaust sate court review.

       New Orleans, Louisiana, this ____
                                    31st day of _________________________,
                                                          March            2021.



                                                   ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
